PETROPLUS, JUDGE:
This claim was submitted for determination on the pleadings and an agreed statement of facts, in the amount of $61.29. On April 25, 1974, while claimant’s truck was parked in a parking place, adjacent to a loading dock of the respondent’s Materials, Control and Testing Laboratory on Michigan Avenue, in Charleston, West Virginia, a trash can full of concrete was struck by a high-lift operated by the respondent’s employee, causing the trash can to fall off the dock and on to the claimant’s truck, damaging it in the amount of $61.29. The State has admitted all of the material facts in its answer.
It appearing that the high-lift was operated without due care, and that the State is responsible for the negligence of its operator, the Court is of the opinion to make an award in the amount of the claim.
Claim allowed in the amount of $61.29.